Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Flyash, Olson, Timmermans, and Shaw which teach various aspects of a razor with the ability to heat the blades thereof, having the features as set forth in the claims and noted in the previous Office action mailed on 9/29/20.  However, as Applicant pointed out in the most recent remarks, none of the references, alone or in combination, disclose that the resonance chamber resonance chamber being positioned in the neck portion of the razor.  In the Action dated 9/29/20, it was posited that one of ordinary skill in the art would be motivated to include the resonance chamber in the neck portion of the razor since it was known that it is necessary in razors of the type disclosed by Flyash to heat the blades, and that therefore it would be obvious to have the resonance chamber be in a portion of the razor between the heating device and the razor blade, i.e. the neck part.  However, through further consideration the lack of any teachings in the art of the resonance chamber being in the neck of a razor would make such a modification only possible in view of hindsight reasoning.   Furthermore, none of the additional cited prior art of record has this features alone or in combination with the remaining features of the present invention.  Thus claims 1-5 were allowed. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/11/2021